DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21st, 2022 has been entered.
Response to Amendment
	The amendment filed September 21st, 2022 has been entered. Claims 1, 8-20 and 14-15 have been amended. Claim 24 has been added. Claims 1-3, 6-12, and 14-24 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 14-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), and further in view of Wan (US 5973286). The citations for Handschick are based off English translations. Translations of the specification and claims have been provided.
 Regarding claim 1, Koehler et al. (US 2011/0202169) teaches a seed sorting system for sorting seeds (Paragraph 0022 lines 1-2), the system comprising: 
a seed transfer station (Fig. 1 #106) configured to move seeds through the system (Paragraph 0022 lines 5-6), wherein the seed transfer station comprises a conveyor (Fig. 2 #132) including a belt (Paragraph 0025 lines 7-12) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138), and wherein the belt is transparent or semi-transparent (Claim 9 lines 2-8);
a loading assembly (Paragraph 0040 lines 6-8) comprising a loading station (Fig. 6 #256 “metering device”), the loading station configured to deliver the seeds to the belt of the conveyor (Paragraph 0042 lines 1-2); 
an imaging assembly (Fig. 1 #108) comprising a first camera (Fig. 2 #130) mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0025 lines 2-8) and a second camera (Fig. 2 #150) mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0027 lines 4-8); 
a sorting assembly (Fig. 1 #110) configured to sort the seeds, from the belt of the conveyor (Fig. 2 #132), into separate bins (Fig. 1 #112, 114) based on the acquired images of the seeds (Paragraph 0036 lines 12-16); and 
a controller (Fig. 1 #120) capable of determining at least one of characteristic of the seeds from the acquired images (Paragraph 0031 lines 1-4). 
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct sorting locations based on the speed of the conveyor (Paragraph 0031 lines 3-5), this is due to the speed altering the free fall path of the seeds as they are launched off of the conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein the controller explicitly determines at least one of circularity, solidity or smoothness data. Koehler et al. states that the controller analyses an image to determine at least one characteristic of a seed (Paragraph 0031 lines 1-4), and states that the software may be trained to separate seeds based on an appropriate category (Paragraph 0039 lines 1-9).
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images (Paragraph 0020 lines 6-16). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Finally, Koehler et al. lacks teaching an accelerator disposed at an outlet of the loading station, and the accelerator configured to compress the seeds against the belt of the conveyor to thereby match a speed of the seeds to the speed of the belt of the conveyor as the seeds leave the outlet of the loading station.
Wan (US 5973286) teaches a seed sorting system (Col. 1 lines 5-8) comprising an accelerator (Fig. 2 #132) disposed at an outlet of the loading station (Fig. 2 outlet of #12), and the accelerator configured to compress the seeds (Col. 3 line 66-Col. 4 line 1) against the belt of the conveyor (Fig. 6 #4) to thereby match a speed of the seeds to the speed of the belt of the conveyor as the seeds leave the outlet of the loading station (Col. 3 line 66-Col. 4 line 4). Wan explains that the accelerator presses the seeds to lie properly on the conveying belt in a horizontal state (Col. 3 line 66-Col. 4 line 4), such that the seeds may be positioned horizontally for being photographed and inspected (Col. 2 lines 57-65). Wan states that this configuration allows for quick and continuous detection of the seeds (Col. 4 lines 50-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an accelerator disposed at an outlet of the loading station configured to compress the seeds against the belt of the conveyor to thereby match a speed of the seeds to the speed of the belt of the conveyor as taught by Wan (US 5973286) in order to position the seeds correctly prior to being inspected, therefore allowing a quick and continuous inspection of the seeds. 
Regarding claim 2, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the controller (Fig. 1 #120) is capable of further determining a characteristic of the seeds from the acquired images and to control the sorting assembly to sort the seeds based on the determined characteristic of the seeds (Paragraph 0031 lines 1-4).
Koehler et al. lacks teaching a controller capable of determining length and width dimensions, and volume of the seeds from the acquired images, and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds. 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is capable of determining length and width dimensions, and volume of the seeds from the acquired images (Paragraph 0042 lines 26-34), and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining length and width dimensions, and volume, and circularity, solidity, and smoothness data of the seeds as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Regarding claim 3, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein each camera has a focal axis extending in a substantially vertical direction (Fig. 2 #158). 
Regarding claim 6, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the first and second cameras are 2D cameras (Paragraph 0025 lines 2-8, Paragraph 0027 lines 1-5).
Regarding claim 7, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the imaging assembly further comprises a third camera mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system and a fourth camera mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system. 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the imaging assembly (Fig. 3 #16) further comprises a third camera (Fig. 1 #18) mounted above the seed transfer station (Fig. 1 #30) and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0042 lines 1-6).  Radema et al. explains that an imaging assembly (inspection head #16) includes two cameras in order to acquire both 2D and 3D image data so that the control unit may categorize the seeds based on a wider range of characteristics measured from this data (Paragraph 0042 lines 1-6, 20-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include a third camera mounted above the seed transfer station as taught by Radema et al. in order to gather more data from the seeds in order to provide a more flexible sorting system. Additionally, if the imaging system as taught by Koehler et al. was modified in include a third camera mounted above the seed transfer station, it would additionally have been obvious to provide the same modification to the imaging assembly below the seed transfer station, thus including a fourth camera mounted below the seed transfer station and configured to acquire images of the seeds as they move through the system. This modification would provide additional data gathered for each of the seeds and again increase the flexibility of the sorting system. 
Regarding claim 8, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the sorting assembly comprises at least one valve bank (Paragraph 0048 lines 5-8) and a plurality of sorting bins (Fig. 1 #112, 114), the valve bank being operable by the controller to sort the seeds into the sorting bins as the seeds leave the seed transfer station (Paragraph 0048 lines 6-11).
Koehler et al. lacks teaching a seed sorting system wherein the valve bank is mounted over a first sorting bin and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin, the valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin.
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein a valve bank (Fig. 3 #20) is mounted over a first sorting bin (Fig. 3 #48) and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin (Fig. 3 #24), the valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin (Paragraph 0043 lines 12-21). Radema et al. states that through this configuration, the control unit may compensate to account for the loss of the rejected articles from grouped articles, which provides an accurate separation (Paragraph 0046 lines 1-5). 
Regarding claim 9, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the accelerator includes a roller in contact with the belt of the conveyor to thereby match a rotational speed of the roller to the speed of the belt of the conveyor, the roller configured to compress the seeds against the belt of the conveyor and accelerate the seeds as they are delivered to the belt of the conveyor. 
Wan (US 5973286) teaches a seed sorting system (Col. 1 lines 5-8) wherein the accelerator includes a roller (Fig. 7 #132 “pressing wheel”) in contact with the belt of the conveyor (Fig. 6 #4) to thereby match a rotational speed of the roller to the speed of the belt of the conveyor (Col. 3 line 67-Col. 4 line 1), the roller configured to compress the seeds against the belt of the conveyor and accelerate the seeds as they are delivered to the belt of the conveyor (Col. 3 line 66-Col. 4 line 4). Wan explains that the accelerator presses the seeds to lie properly on the conveying belt in a horizontal state (Col. 3 line 66-Col. 4 line 4), such that the seeds may be positioned horizontally for being photographed and inspected (Col. 2 lines 57-65). Wan states that this configuration allows for quick and continuous detection of the seeds (Col. 4 lines 50-52). Further, Wan explains that the accelerator rotates opposite the conveyor belt (see Fig. 7 direction of #132), and states that the tangential speed of the accelerator is faster than that of the conveyor belt in order to press the seeds into holes within the belt (Col. 4 lines 1-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include the accelerator includes a roller in contact with the belt of the conveyor to thereby match a rotational speed of the roller to the speed of the belt of the conveyor, the roller configured to compress the seeds against the belt of the conveyor and accelerate the seeds as they are delivered to the belt of the conveyor as taught by Wan (US 5973286) in order to position the seeds correctly prior to being inspected, therefore allowing a quick and continuous inspection of the seeds. 
Regarding claim 10, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds, the method comprising: 
delivering seeds from a loading station (Fig. 6 #256 “metering device”) of a seed sorting system to a conveyor of a seed transfer station of the system (Paragraph 0042 lines 1-2); 
moving the seeds through the seed sorting system using the conveyor (Fig. 2 #132) of the seed transfer station (Paragraph 0022 lines 5-7), the conveyor (Fig. 2 #132) including a transparent or semi-transparent belt (Claim 9 lines 2-8) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138); 
acquiring, using a first camera (Fig. 2 #130) mounted above the seed transfer station, images of the seeds as the seeds move through the system via the seed transfer station (Paragraph 0025 lines 2-8); acquiring, using a second camera (Fig. 2 #150) mounted below the seed transfer station, images of the seeds as the seeds move through the system via the seed transfer station (Paragraph 0027 lines 4-8); 
analyzing the images to determine a parameter of each of the seeds (Paragraph 0024 lines 5-10); and 
sorting, using a sorting assembly, the seeds based on determined parameters of the seeds (Paragraph 0036 lines 12-16);
wherein analyzing the images comprises determining, using a controller (Fig. 1 #120 “electronic controller”), a characteristic of the seeds from the acquired images (Paragraph 0031 lines 1-4). 
Koehler et al. lacks teaching a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct sorting locations based on the speed of the conveyor (Paragraph 0031 lines 3-5), this is due to the speed altering the free fall path of the seeds as they are launched off of the conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Koehler et al. lacks teaching a method for sorting seeds wherein the controller explicitly determines at least one of circularity, solidity or smoothness data. Koehler et al. states that the controller analyses an image to determine at least one characteristic of a seed (Paragraph 0031 lines 1-4), and states that the software may be trained to separate seeds based on an appropriate category (Paragraph 0039 lines 1-9).
Radema et al. (US 2012/0085686) teaches a method for sorting seeds wherein the controller is capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images (Paragraph 0020 lines 6-16). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Finally, Koehler et al. lacks teaching a method of sorting seeds comprising accelerating the seeds as they leave an outlet of the loading station and are delivered to the conveyor by compressing the seeds against the conveyor, to thereby substantially match a speed of the delivered seeds to a speed of the conveyor.
Wan (US 5973286) teaches a method of sorting seeds (Col. 1 lines 5-8) comprising accelerating the seeds (Col. 3 lines 66-Col. 4 line 4) as they leave an outlet of the loading station (Fig. 2 outlet of #12) and are delivered to the conveyor (Fig. 2 #4) by compressing the seeds against the conveyor (Col. 4 lines 1-4), to thereby substantially match a speed of the delivered seeds to a speed of the conveyor (Col. 3 lines 66-Col. 4 line 4). Wan explains that the accelerator presses the seeds to lie properly on the conveying belt in a horizontal state (Col. 3 line 66-Col. 4 line 4), such that the seeds may be positioned horizontally for being photographed and inspected (Col. 2 lines 57-65). Wan states that this configuration allows for quick and continuous detection of the seeds (Col. 4 lines 50-52). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include accelerating the seeds as they leave an outlet of the loading station and are delivered to the conveyor by compressing the seeds against the conveyor, to thereby substantially match a speed of the delivered seeds to a speed of the conveyor as taught by Wan (US 5973286) in order to position the seeds correctly prior to being inspected, therefore allowing a quick and continuous inspection of the seeds. 
Regarding claim 11, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein analyzing the images further comprises determining, using the controller (Fig. 1 #120), characteristics of the seeds from the acquired images (Paragraph 0031 lines 1-4).
Koehler et al. lacks teaching a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume of the seeds from the acquired images. 
Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume of the seeds from the acquired images (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller configured to analyze length, width and thickness dimensions, and volume of the seeds as taught by Radema et al. in order to provide a more flexible sorting system which is capable of sorting materials based on a wider range of characteristics. 
Regarding claim 12, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising categorizing, using the controller (Fig. 1 #120), each of the seeds as either healthy or defective based on the determined parameter of the seed (Paragraph 0023 lines 1-7).
Regarding claim 14, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein sorting the seeds comprises operating at least one valve bank (Paragraph 0048 lines 5-8) to sort the seeds into at least two separate sorting bins (Fig. 1 #112, 114), a first sorting bin representing healthy seeds (Fig. 1 #114) and a second sorting bin representing defective seeds (Fig. 1 #112). 
Regarding claim 15, Koehler et al. (US 2011/0202169) lacks teaching a method of sorting seeds wherein compressing the seeds against the conveyor includes compressing the seeds, by a roller in contact with the belt of the conveyor, against the belt of the conveyor and substantially matching the speed of the delivered seeds, by the roller, to the speed of the belt of the conveyor.
Wan (US 5973286) teaches a method of sorting seeds (Col. 1 lines 5-8) wherein compressing the seeds against the conveyor (Col. 3 line 66-Col. 4 line 4) includes compressing the seeds, by a roller (Fig. 7 #132) in contact with the belt of the conveyor (Fig. 7 #132 in contact with #4), against the belt of the conveyor (Fig. 6 #4) and substantially matching the speed of the delivered seeds, by the roller, to the speed of the belt of the conveyor (Col. 3 line 67-Col. 4 line 4). Wan explains that the accelerator presses the seeds to lie properly on the conveying belt in a horizontal state (Col. 3 line 66-Col. 4 line 4), such that the seeds may be positioned horizontally for being photographed and inspected (Col. 2 lines 57-65). Wan states that this configuration allows for quick and continuous detection of the seeds (Col. 4 lines 50-52). Further, Wan explains that the accelerator rotates opposite the conveyor belt (see Fig. 7 direction of #132), and states that the tangential speed of the accelerator is faster than that of the conveyor belt in order to press the seeds into holes within the belt (Col. 4 lines 1-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include compressing the seeds against the conveyor includes compressing the seeds, by a roller in contact with the belt of the conveyor, against the belt of the conveyor and substantially matching the speed of the delivered seeds, by the roller, to the speed of the belt of the conveyor as taught by Wan (US 5973286) in order to position the seeds correctly prior to being inspected, therefore allowing a quick and continuous inspection of the seeds. 
Regarding claim 16, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising illuminating a field of view of at least one of the first and second cameras using a light assembly (Fig. 2 #142, 154), the light assembly comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 17, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising a light assembly (Fig. 2 #142, 154) comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 18, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein the second camera (Fig. 2 #150) is disposed to acquire images of a portion of the seed path located downstream from a portion of a seed path the first camera (Fig. 2 #160) is disposed to acquire. 
Koehler et al. lacks teaching the second camera located upstream from the first camera. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to instead place the second camera upstream from the first camera, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 22, Koehler et al. (US 2011/0202169) teaches a seed sorting system further comprising a vibratory feeder (Paragraph 0040 line 15 “vibration type of feeder”) disposed after the loading station (Fig. 6 #256 “metering device”) for singulating the seeds as they are dispensed from the outlet of the loading station (Paragraph 0040 lines 6-8, 14-19). 
Koehler et al. lacks teaching an accelerator. 
Wan (US 5973286) teaches a seed sorting system (Col. 1 lines 5-8) comprising an accelerator (Fig. 6 #132), such that the seeds are pressed to lie properly on the conveying belt in a horizontal state (Col. 3 line 66-Col. 4 line 4), wherein the seeds may be positioned horizontally for being photographed and inspected (Col. 2 lines 57-65). Wan states that this configuration allows for quick and continuous detection of the seeds (Col. 4 lines 50-52). Further, Wan explains that the accelerator rotates opposite the conveyor belt (see Fig. 7 direction of #132), and states that the tangential speed of the accelerator is faster than that of the conveyor belt in order to press the seeds into holes within the belt (Col. 4 lines 1-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an accelerator as taught by Wan (US 5973286) placed after a vibratory feeder in order to position the seeds correctly prior to being inspected, therefore allowing a quick and continuous inspection of the seeds.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), Wan (US 5973286) and further in view of Kivett et al. (US 3928753). 
Regarding claim 19, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising ionizers to dissipate static charges on the system. 
Kivett et al. (3928753) teaches a sorting system (Col. 1 lines 9-14) comprising ionizers (Col. 2 lines 34-38) to dissipate static charges on a system (Col. 3 lines 49-56). Kivett et al. (3928753) explains how ionizers are beneficial for removing any static charge or dust from small objects as they are transported (Col. 3 lines 55-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include an ionizer to dissipate static charges in the system as taught by Kivett et al.  in order to remove any static charge or dust which may disrupt sorting of the seeds, therefore providing a more reliable sorting system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), Wan (US 5973286), and further in view of Williams (US 5865299). 
Regarding claim 20, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising a conveyor support system comprising an air float system including air bars that use air to support the belt. 
Williams (US 5865299) teaches an apparatus comprising a conveyor support system (Col. 1 lines 4-6) comprising an air float system (Col. 5 lines 20-23) including air bars that use air to support a belt (Col. 5 lines 28). Williams explains that it is beneficial to use an air float system below a conveyor belt in order to prevent friction below a loaded conveyor belt (Col. 1 lines 29-40), and specifically states that it is beneficial to do so in systems where the conveyor belt is carrying bulky material such as grain (Col. 1 lines 41-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an air float system including air bars as taught by Williams (US 5865299) in order to reduce friction which may occur below a conveyor belt as it travels. This reduced friction would require less energy to use and help prolong the life of the belt.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111), Radema et al. (US 2012/0085686), Wan (US 5973286) and in further view of Boucheron (US 8488863). 
Regarding claim 21, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the controller incorporates machine learning methods to analyze the acquired images and to classify the images into different categories. 
Boucheron (US 8488863) teaches an image analysis system (Col. 9 lines 64-66) which incorporates machine learning methods (Col. 14 lines 63-65) to analyze the acquired images and classify the images into different categories (Col. 15 lines 1-4). Boucheron explains that through using machine learning methods, the image analysis system is provided with an accurate, flexible and easy to use method of analysis (Col. 15 lines 42-50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include a controller incorporating machine learning methods to analyze acquired images for classification as taught by Boucheron in order to increase the flexibility of the system while maintaining an accurate and simple classification. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Wan (US 5973286).  
Regarding claim 23, Koehler et al. (US 2011/0202169) teaches a seed sorting system for sorting seeds (Paragraph 0022 lines 1-2), the system comprising: 
a seed transfer station (Fig. 1 #106) including a conveyor configured to move seeds through the system (Paragraph 0022 lines 5-6); 
a loading station (Fig. 6 #256) configured to deliver the seeds to the seed transfer station (Paragraph 0042 lines 1-2); 
an imaging assembly (Fig. 1 #108) configured to acquire images of the seeds as the seeds move through the system (Paragraph 0025 lines 2-8); and 
a sorting assembly (Fig. 1 #110) configured to receive the seeds from the seed transfer station and sort the seeds into separate bins (Fig. 1 #112, 114) based on the acquired images of the seeds (Paragraph 0036 lines 12-16). 
Koehler et al. lacks teaching an accelerator disposed at an outlet of the loading station, the accelerator configured to compress the seeds against the conveyor as the seeds leave the outlet of the loading station to thereby match a speed of the seeds delivered to the seed transfer station to a speed of the conveyor. 
Wan (US 5973286) teaches a seed sorting system (Col. 1 lines 5-8) comprising an accelerator (Fig. 2 #132) disposed at an outlet of the loading station (Fig. 2 outlet of #12), the accelerator configured to compress the seeds against the conveyor (Col. 3 line 66-Col. 4 line 4) as the seeds leave the outlet of the loading station to thereby match a speed of the seeds delivered to the seed transfer station to a speed of the conveyor (Col. 3 line 66-Col. 4 line 4). Wan explains that the accelerator presses the seeds to lie properly on the conveying belt in a horizontal state (Col. 3 line 66-Col. 4 line 4), such that the seeds may be positioned horizontally for being photographed and inspected (Col. 2 lines 57-65). Wan states that this configuration allows for quick and continuous detection of the seeds (Col. 4 lines 50-52). Further, Wan explains that the accelerator rotates opposite the conveyor belt (see Fig. 7 direction of #132), and states that the tangential speed of the accelerator is faster than that of the conveyor belt in order to press the seeds into holes within the belt (Col. 4 lines 1-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include the accelerator configured to compress the seeds against the conveyor as the seeds leave the outlet of the loading station to thereby match a speed of the seeds delivered to the seed transfer station to a speed of the conveyor as taught by Wan (US 5973286) in order to position the seeds correctly prior to being inspected, therefore allowing a quick and continuous inspection of the seeds. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Wan (US 5973286) and further in view of Leverett (US 4273649). 
Regarding claim 24, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system for sorting seeds further comprising an encoder positioned adjacent the accelerator, the encoder configured track a position of the seeds on the conveyor as the seeds move through the system; and wherein the sorting assembly is configured to sort the seeds from the conveyor into the separate bins further based on the position of the seeds on the conveyor as tracked by the encoder.
Leverett (US 4273649) teaches a sorting system for sorting articles (Col. 1 lines 7-13) comprising an encoder (Fig. 2 #107) positioned adjacent an accelerator (Fig. 2 #107 positioned adjacent #81a, 83a), the encoder configured track a position of the articles on the conveyor as the articles move through the system (Col. 7 lines 1-8); and 
wherein the sorting assembly is configured to sort the articles from the conveyor (Col. 12 lines 1-8) further based on the position of the seeds on the conveyor as tracked by the encoder (Col. 11 line 64-Col. 12 line 1). Leverett (US 4273649) explains that the encoder provides timing pulses to track the distance that an article has traveled in order to discharge the articles at a specific location according to its classification (Col. 11 line 64-Col. 12 line 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. (US 2011/0202169) to include an encoder positioned adjacent the accelerator, the encoder configured track a position of the seeds on the conveyor as the seeds move through the system and wherein the sorting assembly is configured to sort the seeds from the conveyor into the separate bins further based on the position of the seeds on the conveyor as tracked by the encoder as taught by Leverett (US 4273649) in order to track the specific location of the seeds as they travel along the conveyor in order to accurately discharge the articles. 
Response to Arguments
Applicant’s arguments, filed September 21st, 2022, with respect to the rejection(s) of claim(s) 1, 9, 10, 15 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wan (US 5973286). 
In response to applicant's argument that Radema et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Radema et al. states that the apparatus allows for the separation of articles, wherein “articles may include for example frozen baked goods, dry goods, objects of various materials such as metal or plastic objects etc” (Paragraph 0041 lines 12-14). It is reasonable to classify seeds under the category of “dry goods” in the statement above. 
Regarding the Applicant’s argument that Radema fails to show or suggest a controller capable of determining at least one of circularity, solidarity, and smoothness data of the seeds from the acquired images, the examiner would like to clarify the following. Radema states “control means may receive image data for each article from the imaging means and determines for each article in a current count, positional alignment of the article relative to neighboring articles and/or physical reference point, and whether the article is acceptable or unacceptable according to prescribed criteria, such as surface area or volume” (Paragraph 0020 lines 6-13), and “the profile camera may be used to capture 3-dimensional information” (Paragraph 0042 lines 16-17). Through obtaining this 3D information through a profile camera, the controller may determine data regarding the profile and surface area of an article. It is understood that data regarding the profile and surface area would allow a controller to determine at least one of circularity, solidarity, and smoothness data of the seeds. 
Regarding the Applicant’s argument that a person having ordinary skill in the art would not have found it obvious to add two cameras to the system as taught by Koehler in the locations as claimed, the Examiner would like to clarify that as Koehler teaches first and second camera placed above and below a conveyor for imaging the seeds, Radema teaches the benefits of including another camera placed above the conveyor to acquire both 2D and 3D image data of the top of the articles so that the control unit may categorize the seeds based on a wider range of characteristics measured from this data (Paragraph 0042 lines 1-6, 20-34). As Koehler has already established the benefits of collecting image data from the top and bottom of the seeds, it would have been obvious to a person having ordinary skill in the art to provide an additional camera both above and below the conveyor to determine 2D and 3D image data on either side of the seeds. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653